Citation Nr: 0500833	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Chapter 35 educational assistance for 
dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  He died in September 2000.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, that denied claims for service connection 
for the cause of the veteran's death, for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 and for educational assistance under 38 U.S.C.A. Chapter 
35.

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to Chapter 35 
educational assistance for dependents are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect for infectious hepatitis evaluated as 10 percent 
disabling and for residuals of a nasal fracture also 
evaluated as 10 percent disabling.

2.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in March 1972 
for a period of not less than 5 years immediately preceding 
death. 




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2004), 20.1106 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to the 
claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, the VCAA is not applicable.   




Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

During his lifetime, service connection was in effect for 
infectious hepatitis evaluated as 10 percent disabling and 
for residuals of a nasal fracture also evaluated as 10 
percent disabling.

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the veteran was not "in receipt of" a total 
disability rating at the time of his death.  Furthermore, the 
record shows that the veteran had not applied for 
compensation for irreversible bradyarrhythmias, cor 
pulmonale, pulmonary hypertension and/or arterial 
hypertension or for unemployability benefits during his 
lifetime.  As there was no claim of service connection for 
irreversible bradyarrhythmias, cor pulmonale, pulmonary 
hypertension and/or arterial hypertension or for 
unemployability during the veteran's lifetime, there is no VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date, to predicate the 
claim of error by VA in order to establish that the veteran 
was entitled to receive as total rating during his lifetime.

As the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to a service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER


Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  The appeal is denied.  

REMAND

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
September 2000.  The death certificate lists the cause of 
death as irreversible bradyarrhythmias due to or as a 
consequence of cor pulmonale and severe pulmonary 
hypertension.  The other significant condition contributing 
to death but not resulting in the underlying cause of death 
was arterial hypertension.  No autopsy was performed.  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any cardiac problems including 
hypertension, bradyarrhythmias or cor pulmonale.  No 
pertinent abnormalities were noted on physical examination at 
the time of the veteran's exit examination which was 
conducted in March 1972.  Clinical evaluation of the heart 
and vascular system was normal at that time.  

The Board notes, however, that the veteran was hospitalized 
after his discharge at a VA facility in March 1972.  The 
diagnoses at that time were acute infectious hepatitis, 
Wolff-Parkinson-White syndrome, and postfracture nasoseptal 
dislocation.  The veteran was hospitalized again in June 
1972.  Wolff-Parkinson-White syndrome was included as a 
diagnosis.  In January 1976, the veteran complained of 
problems with tachycardia which was first noted in 1972.  A 
cardiology consultation resulted in a diagnosis of Wolf-
Parkinson-White syndrome.  

The appellant has alleged, in part, that the Wolff-Parkinson-
White syndrome which was present shortly after the veteran's 
discharge from active duty was somehow related to the 
cardiovascular disorders which were listed on the death 
certificate.  The Board finds that, as there is competent 
evidence of the presence of an apparent cardiac problem 
within one year of the veteran's discharge and as the 
evidence of record demonstrates that the veteran died of 
cardiac problems, a VA examination is required to determine 
if Wolff-Parkinson-White syndrome and the cause of the 
veteran's death are related. 

The Board also finds that the claim of entitlement to Chapter 
35 educational assistance for dependents is inextricably 
intertwined with the current appeal.  Therefore, appellate 
review of that issue is deferred.  

Accordingly, the case is hereby REMANDED for the following  
actions: 

1.  The RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between 
Wolff-Parkinson-White syndrome and the 
veteran's cause of death.  The claims 
file must be made available to and be 
reviewed by the examiner before he or she 
reaches any opinion as to any of the 
issues presented for consideration.  In 
addition, the examiner is requested to 
specifically respond to the following:

(a) Was the Wolff-Parkinson-White 
syndrome noted shortly after service a 
congenital disease or a congenital 
defect, or was it a chronic acquired 
disorder?

(b) Is it at least as likely as not that 
the Wolff-Parkinson-White syndrome was 
singly, or jointly with some other 
condition(s), the immediate or underlying 
cause of death or a contributing cause of 
death.

The medical opinion must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the death 
of the veteran.  If the provider cannot 
answer any of the above questions without 
resort to speculation, he or she should 
so indicate.

2.  The RO should then review the 
expanded record and determine if 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to Chapter 35 educational 
assistance for dependents are warranted.  
If the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
supplemental  statement of the case, and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


